On February 25, 1999, the relator, William Givens, commenced this procedendo action against the respondent, Judge Burt W. Griffin, to compel the judge to rule upon a "Motion for trial court to amend and/or correct clerical errors made pertaining to sentence" which Mr. Givens filed on November 16, 1998, in the underlying case, State of Ohio v. William Givens, Cuyahoga County Common Pleas Court Case No. CR-256787. On March 25, 1999, the respondent, through the Cuyahoga County Prosecutor, moved for summary judgment on the grounds of mootness. On March 29, 1999, the judge filed a supplement to the motion for summary judgment. Attached to this supplement was a copy of a certified, signed journal entry, file stamped March 12, 1999, in which the judge noted that Mr. Givens "correctly claims that the defendant was not indicted and was not convicted of any offense containing a D.W.I. specification, * * *." The judge then ordered the clerk to amend the certified copy of sentence to reflect that the indictment as it pertains to Mr. Givens did not contain a D.W.I. specification. Mr. Givens never filed a reply. It appears that Mr. Givens received his requested relief to correct a clerical error. Accordingly, this procedendo action is moot.
Additionally, the relator failed to support his complaint with an affidavit "specifying the details of the claim" as required by Local Rule 45(B)(1)(a). State ex rel. Wilson v. Calabrese
(Jan. 18, 1996), Cuyahoga App. No. 70077, unreported and State exrel. Smith v. McMonagle(July 17, 1996), Cuyahoga App. No. 70899, unreported.
The court dismisses this action as moot. Costs assessed against the relator.
TERRENCE O'DONNELL, J., CONCURS.
                             ___________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE